DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This action is in response to communications filed on 10/27/2021.
Claims 1-22, 42-43, and 45 have been cancelled.
Claims 23-26, 32, and 44 have been amended.
Claims 23-41 and 44 are pending.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with applicant’s representative Paul Davis (29294) on 12/21/2021.
Amendments to the Claims: 
This listing of claims will replace all prior versions and listing of the claims in the application.
Listing of Claims: 
23. (Currently Amended) A system for managing a managed infrastructure, comprising:
an extraction engine in communication with an a managed infrastructure, the extraction engine in operation receiving messages from the managed infrastructure and produces events that relate to the managed infrastructure and converts the events into words and subsets used to group the events into clusters that relate to failures or errors in the managed infrastructure, including managed infrastructure physical hardware, the managed infrastructure supporting the flow and processing of information; 

a user interface; and
a display coupled to the user interface, the display including a screen display image  configured to display managed infrastructure information  the incidents or alerts and select an option from  sub group creation
44. (Cancelled)
Allowable Subject Matter
Claims 23-41 are allowed.
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
The prior art of record fails to teach, neither singly nor in combination, the claimed limitations of “a display coupled to the user interface, the display including a screen display image  configured to display managed infrastructure information, the screen display image providing a display of two or more incidents or alerts for side by side comparison, wherein the display enables a user to choose one or more of the incidents or alerts and select an option from a sub-set that is one or ” as recited in claim 23, “a display coupled to the user interface, the display including a screen with a screen display image having a space to display managed infrastructure information selected from at least one of: incidents or alerts, the screen display image providing a display of two or more incidents or alerts for side by side comparison, the screen display image providing multi-use for different types of lists of managed infrastructure information, wherein managed infrastructure data is received and processed as processed data presented in a modified form, the processed data going through a plurality of steps reviewable by a user” as recited in claim 25, and “a display coupled to the user interface, the display including a screen with a screen display image having a space to display managed infrastructure information selected from at least one of: incidents or alerts; and one or more pinboards that enable a user to drag and drop managed infrastructure information for the purpose of one or more of a: sharing of managed infrastructure information one or more images of managed infrastructure information; and a list and a 4description of managed infrastructure information that can be dragged and dropped and shared as a collaborative tool used by two or more users” as recited in claim 32. These limitations, in conjunction with other limitations in the independent claim(s), are not specifically disclosed or remotely suggested in the prior art of record. A review of claim(s) 23-41 indicates claim(s) 23-41 are allowable over the prior art of record.
Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BORIS D GRIJALVA LOBOS whose telephone number is (571)272-0767. The examiner can normally be reached M-F 10:30AM to 6:30PM EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Gillis can be reached on 571-272-7952. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BORIS D GRIJALVA LOBOS/               Primary Patent Examiner, Art Unit 2446